Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0001118
                                                      14-JAN-2013
                                                      02:21 PM


                          SCPW-12-0001118

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

   BERT Y. MATSUOKA, MICHAEL A. TOWN, JOYCE MATSUMORI-HOSHIJO,
         of the Hawai#i Paroling Authority, Respondents.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Michael C. Tierney submitted a petition for

a writ of mandamus, which was filed on December 27, 2012.

According to petitioner, a Hawai#i Paroling Authority (“HPA”)

board member purportedly attempted to extort money from him and

his family during his March 28, 2012 parole board hearing but he

informed the member that his family and friends are dead and he

has no money.   Petitioner contends that the HPA is denying him

parole because he has no family, friends or money.   He seeks an

order directing the HPA to (1) parole him to a clean and sober

house, (2) provide him welfare, medical aid and a bus pass, and

(3) discharge him from his sentence.
           Upon consideration of the petition and the document

attached thereto and submitted in support thereof, it appears

that petitioner has not demonstrated that his allegations of

extortion and denial of parole based on lack of family, friends

or money have merit.   In addition, petitioner has not

demonstrated that the HPA owes him a duty to parole him to a

clean and sober house, provide him welfare, medical aid and a bus

pass, and discharge him from his sentence.   See HRS § 706-670(4)

(1993) (the granting of parole is within the discretion of the

HPA and is not a ministerial duty subject to mandamus relief).

Petitioner, therefore, is not entitled to mandamus relief.   See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); In re

Disciplinary Bd. of Hawai#i Supreme Court, 91 Hawai#i 363, 368,

984 P.2d 688, 693 (1999) (mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available); Salling v.

Moon, 76   Hawai#i 273, 274 n.3, 874 P.2d 1098, 1099 n.3 (1994)

(“A duty is ministerial where the law prescribes and defines the


                                 2
duty to be performed with such precision and certainty as to

leave nothing to the exercise of discretion and judgment.”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 14, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                3